Case 1:18-cv-02527-WJM-KLM Document 40 Filed 06/27/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02527

 VICTORIA FLORES, on behalf of herself and all others similarly situated,

         Plaintiff,

         v.

 BANK OF AMERICA, N.A.

         Defendant.



                               AMENDED SCHEDULING ORDER


        On June 13, 2019, the Court issued an Order granting in part and denying in part

 Defendant Bank of America, N.A.’s (“Defendant”) Motion to Dismiss (the “Order”). (ECF No.

 36.) In the Order, the Court instructed Plaintiff Victoria Flores (“Plaintiff”) and Defendant

 (together with Plaintiff, the “Parties”) to conduct discovery on the following three issues:

        •     where Flores’s account “is located” for purposes of the Governing Law
              Clause;
        •     Bank of America’s choice to notify eBanking account holders of the
              upcoming Core Checking conversion by way of, allegedly, a notice in only
              one bank statement;
        •     any other notices Bank of America sent to eBanking account holders about
              the conversion to Core Checking.

 (ECF No. 36.) The Court also ordered that, following discovery, Defendant and Plaintiff may

 move for summary judgment on the following questions:

        •     Which state’s law applies (if still disputed)?


                                                    1
Case 1:18-cv-02527-WJM-KLM Document 40 Filed 06/27/19 USDC Colorado Page 2 of 5




        •    Does the applicable state’s law recognize a claim for breach of the implied
             covenant of good faith and fair dealing of the type that Flores brings here?

        •    Assuming that breach of the implied covenant of good faith and fair dealing
             is a viable claim, does Flores have sufficient evidence from which a
             reasonable jury could find in her favor on that claim? (Or, in any cross-motion
             from Flores, could a reasonably jury fail to find a breach of the covenant of
             good faith and fair dealing?)

 (Id.) Finally, the Court instructed the Parties to contact the Hon. Kristen L. Mix’s chambers to

 begin the process of preparing a scheduling order consistent with the Order relating to discovery

 and summary judgment. (Id.)

        Pursuant to the Order, and after having contacted Judge Mix’s chambers, the Parties, by

 and through their respective counsel of record, hereby submit this Amended Scheduling Order.

                                        1.     DISCOVERY

        Deadline for Court-Ordered Discovery: The Parties shall have 120 days from July 1,

 2019, to conduct discovery on the three issues enumerated in the Order. (ECF No. 36.) This

 limited discovery period shall end on October 29, 2019.

                                 2.     SUMMARY JUDGMENT

        Deadline to File Motions for Summary Judgment: The Parties shall file summary

 judgment motions per the Court’s Order, if any, on or before December 13, 2019.

        Briefing Schedule: The Parties shall oppose their counterparty’s summary judgment

 motion, if any, on or before January 10, 2020. Replies, if any, shall be filed on or before January

 31, 2020.

        Additional Dates: If the Parties do not move for summary judgment, the Parties shall

 submit a proposed case plan and schedule on or before December 27, 2019. If any Party moves

 for summary judgment, the Parties shall submit a proposed case plan and schedule within

 fourteen (14) days of the Court’s order on summary judgment.



                                                  2
Case 1:18-cv-02527-WJM-KLM Document 40 Filed 06/27/19 USDC Colorado Page 3 of 5




                         3. DATES FOR FURTHER CONFERENCES

         [The magistrate judge will complete this section at the scheduling conference if he or

  she has not already set deadlines by an order filed before the conference.]

        a.      Status conferences will be held in this case at the following dates and times:

                                                                                                  .

        b.      A final pretrial conference will be held in this case on ____________at o’clock

                _____m. A Final Pretrial Order shall be prepared by the parties and submitted

                to the court no later than seven (7) days before the final pretrial conference.

                            4. AMENDMENTS TO SCHEDULING ORDER

         The scheduling order may be altered or amended only upon a showing of

  good cause.

  DATED at Denver, Colorado, this _____ day of _______________, 2019.

                                                        BY THE COURT:




                                                        United States Magistrate Judge

  APPROVED:

  KALIEL, PLLC

  /s/ Sophia Goren Gold
  Sophia Goren Gold
  1875 Connecticut Avenue NW
  10th Floor
  Washington, DC 20009
  Telephone: (202) 871-8180
  sgold@kaliel.com

  Attorney for Plaintiff and the Putative Class

                                                  3
Case 1:18-cv-02527-WJM-KLM Document 40 Filed 06/27/19 USDC Colorado Page 4 of 5




  O’MELVENY & MYERS LLP

  /s/ William K. Pao
  William K. Pao
  400 South Hope Street, 18th Floor
  Los Angeles, California 90071
  Telephone: (213) 430-6000
  Facsimile: (213) 430-6407

  Attorney for Defendant Bank of America, N.A.




                                                 4
Case 1:18-cv-02527-WJM-KLM Document 40 Filed 06/27/19 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 27th day of June, 2019, the foregoing

 document was filed electronically on the CM/ECF system, which caused all CM/ECF

 participants to be served by electronic means.


                                                                /s/ William K. Pao
                                                                    William K. Pao




                                                  5
